In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1215V
                                      Filed: March 4, 2016
                                          Unpublished

****************************
CHRISTINA MARSHALL,                   *
                                      *
                   Petitioner,        *       Ruling on Entitlement; Concession;
                                      *       Influenza (“Flu”) Vaccination;
                                      *       Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                   *       Administration (“SIRVA”);
AND HUMAN SERVICES,                   *       Special Processing Unit (“SPU”)
                                      *
                   Respondent.        *
                                      *
****************************
Amber Wilson, Maglio Christopher and Toale, PA, Washington, DC, for petitioner.
Jennifer Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On October 16, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered a shoulder injury
related to vaccine administration (“SIRVA”) resulting from the influenza vaccination she
received on October 6, 2014. Petition at ¶¶ 2, 18, 20. She further alleges that she has
suffered her injuries for more than six months and neither she nor any other party has
brought an action or received compensation for her injury alleged as vaccine caused.
Id. at ¶¶ 17, 19, 21, 22. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On March 3, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
at 1. Specifically, respondent “believes that petitioner’s alleged injury is consistent with
shoulder injury related to vaccine administration (“SIRVA”) . . . [and] agrees that
petitioner’s claim satisfies the Althen requirements and that her alleged injury was
caused-in-fact by a vaccination.” Id. at 4. Respondent further agrees that “petitioner
has met the statutory requirements by suffering the residual effects of her condition for
more than six months . . . [and] has satisfied all legal prerequisites for compensation
under the Act.” Id. (citations omitted).

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                              2